Judgment affirmed. Memorandum: We reject the contention of defendant that the court erred in denying his suppression motion. The *883police had reasonable suspicion to stop and frisk defendant based on a radio dispatch concerning a man with a gun that was based on a 911 call from an identified citizen informant. Defendant was the only person located near the identified intersection who matched the description of the suspect, and he was stopped shortly after the 911 call was made (see, People v Castro, 115 AD2d 433, affd 68 NY2d 850; cf., People v Carney, 58 NY2d 51, 52-53; People v La Pene, 40 NY2d 210).
Defendant’s contentions that the verdict is against the weight of the evidence and that the proof is legally insufficient are lacking in merit (see generally, People v Bleakley, 69 NY2d 490, 495).
All concur except Doerr, J., who dissents and votes to reverse in the following Memorandum.